DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response To Final Official Action filed with the Office on 13 November 2020, regarding the Pan, et al.

Claims 1, 3-11, 13-16, 18, 19 and 22-24 are currently pending, and claims 1, 3-10 and 22-24 have been fully considered.  Claims 11, 13-16, 18 and 19 are withdrawn.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 November 2020, has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 30 October 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	

Claim Interpretation
Present claims 1, 3-10, and 22-24 are unambiguously drawn to an apparatus, i.e., an electrode.  Said claims additionally include recited limitations that define the intended use of the claimed apparatus.  It has held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-
The United State Court of Appeals for the Federal Circuit has held that a statement of intended use in an apparatus claim cannot distinguish over a prior art apparatus that discloses all the recited structural limitations and is capable of performing the recited function. See In re Schreiber, 128 F.3d 1473, 1477 [44 USPQ2d 1429] (Fed. Cir. 1997). It has also been noted that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 [65 USPQ2d 1961] (Fed. Cir. 2003).  Although “[s]uch statements often … appear in the claim's preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 [4 USPQ2d 1071] (Fed. Cir. 1987).  It is well settled that language in an apparatus claim directed to the function, operation, intent-of-use, and materials upon which these apparatus components work, that does not structurally limit the claimed apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus, will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973); Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Sinex, 309 F.2d 488, 135 USPQ 302 (CCPA 1962).

Additionally, said claims include limitations as to the production of the claimed electrode.  These limitations are “product-by-process” limitations.  It has been held, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by G. G. Wildgoose, et al. (“Electrolysis of Ammonium Carbamate: A Voltammetric and X-ray Photoelectron Spectroscopic Investigation into the Modification of Carbon Electrode”,  International Journal of Electrochemical Science, 2: p. 809-819, Nov. 2007; hereinafter, “Wildgoose”) in view of any of the published papers:
a) N. Dossi, et al. (“Pencil-Drawn Dual Electrode Detectors to Discriminate Between Analytes Comigrating on Paper-Based Fluidic Devices but Undergoing Electrochemical Processes with Different Reversibility”, Electroanalysis, 25(11): p. 2515-2522, Nov. 2013; hereinafter, “Dossi”);
b) P. H. C. P. Tavares, et al. (“Influence of pencil lead hardness on voltammetric response of graphite reinforcement carbon electrodes”, Journal of Applied Electrochemistry, 38(6): p. 827-832, 2008; hereinafter, “Tavares”); or
c) A. M. Bond, et al. (“An inexpensive and renewable pencil electrode for use in field-based stripping voltammetry”, Analytica Chimica Acta, 345(1-3): p. 67-74, Jun 1997; hereinafter, “Bond”).

Regarding claim 1, Wildgoose discloses chemically modifying graphitic carbon electrodes (1st ¶, 1. Introduction, p. 809-810), including reacting the surface of glassy carbon electrodes (2nd ¶, 1. Introduction, p. 810), as well as the same treatment to modify graphite and carbon nanotubes (4th ¶, 1. Introduction, p. 810-811; which reads upon the instantly claimed, “[a]n electrode . . .comprising: at least one section comprising modified graphite”).  Wildgoose further teaches modification of an electrode surface by repeated cycling of the electrode potential beyond 0.9 V vs AG/AgCl in a 0.1 M solution of ammonium carbamate (2nd ¶, 1. Introduction, p. 810; which reads on “. . .said modified graphite using ammonium carbamate and a 1.0 V voltage potential difference between said electrode and a reference electrode; said at least one section comprises a surface of said electrode”).
While Wildgoose teaches the modification of graphite, the reference does not explicitly teach the graphite electrode is pencil lead.
However, each of Dossi, Tavares, and Bond discloses the use of pencil lead graphite as electrodes (Dossi, 3rd ¶, 1. Introduction, p. 2515-2516; Tavares, Abstract; Bond, Abstract).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have utilized the pencil lead graphite, as taught by each of Dossi, Tavares, and Bond, as electrode material in the chemically modifying graphitic carbon electrodes disclosed by Wildgoose because the pencil lead graphite would a) allow for forming electrodes of variable desired geometry (Dossi, 3rd ¶, 1. Introduction, p. 2515-2516) and, b) represent a less expensive alternative material for electrodes (Tavares, 1st ¶, 1. Introduction, p. 827; Bond, Abstract).

Regarding claims 3-10, each of these claims recite limitations which are not drawn to the structural characteristics of the claimed electrode, rather they i.e., “product-by-process” limitations, and therefore cannot confer patentability (MPEP §2113).

Regarding claim 22, Dossi teaches commercial pencil leads consisting of graphite particles mixed with polymeric binders and other additives such as clay (3rd ¶, 1. Introduction, p. 2515-2516).  Tavares teaches pencil lead formed by mixing graphite and clay (2nd ¶, 1. Introduction, p.827).  Bond teaches pencil lead contains clay and polymers as well as graphite (3.2. Characterisation of different types of pencil lead).

Regarding claim 23, Dossi teaches planar sensor (Figure 1a). Tavares teaches curing of an epoxy resin around graphite and then the electrodes were submitted to an abrasive process using emery paper until a graphite disc appeared (3rd ¶, 2.1 Reagents, electrode materials and preparation, p. 828), which results in a planar sensor.  Bond teaches an elongated sensor (Figure 1).

Regarding claim 24, Dossi teaches reference, counter and working electrodes with the desired design and size were drawn onto paper (2.2 Application of Pencil-Drawn Electrode (PDEs) to Paper-Based Devices, p. 2516).  

Response to Arguments
Applicant’s arguments, filed 13 November 2020, with respect to the rejection of claims under 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection has been withdrawn. 

Applicant’s arguments with respect to the prior art rejections to the present claims have been considered but are moot because the new ground of rejection herein does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN CHRISTOPHER BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
17 February 2021